DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 19 April 2021, have been considered.

Drawings
The drawings received on 19 April 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maida et al. (US 9,308,730).
With respect to claim 1, Maida discloses a wiping device, comprising: 
a feeding portion (Fig. 5, i.e. roll on element 114; Column 9, lines 50-51) having a feeding shaft (Fig. 5, element 114), and configured to hold a band-like member (Fig. 5, element 110) in a state of being wound in a roll shape; 
a pressing unit (Fig. 5, element 118) around which the band-like member (Fig. 5, element 110) fed from the feeding portion is wound, the pressing unit being configured to bring a contact portion (Fig. 6, at element 33), located in a contact region (Fig. 6, i.e. dashed line), of the band-like member (Fig. 6, element 110) to contact a liquid ejecting portion (Fig. 6, element 32) configured to eject liquid (Column 6, lines 30-54); 
a winding portion (Fig. 5, i.e. roll on element 116; Column 9, lines 51-52) having a winding shaft (Fig. 5, element 116), and configured to perform winding operation for winding the band-like member (Fig. 5, element 110) to 
a brake mechanism (Fig. 5, element 132) configured to brake rotation of the feeding shaft in a direction in which the band-like member is fed from the feeding shaft (Column 11, lines 31-39); and 
a contact unit (Fig. 6, element 146) configured to apply tension to the band-like member (Fig. 6, element 110) fed from the feeding portion, the contact unit being configured to contact (Fig. 6, elements 118A, 156) the band-like member (Fig. 6, element 110) in a movement region (Fig. 5, element 112) between the feeding portion (Fig. 5, element 114) and the winding portion (Fig. 5, element 116) in the movement direction (Fig. 5, i.e. down arrow or CW arrows), the contact unit being configured to move between an operating time position (Fig. 5) during the winding operation (Column 5, lines 45-48) and a stop time position (Fig. 8) when the winding operation is not performed (Column 14, lines 12-21).
	The examiner notes to applicant that the limitations concerning how the contact unit contacts the band-like member are broad and would have been obvious to one of ordinary skill in the art in view of Maida as applied above.
With respect to claim 2, Maida discloses the contact unit (Fig. 6, element 146) is provided so as to contact the band-like member (Fig. 6, element 110) in either an immediately preceding region (Fig. 5, before element 118, i.e. arc thereof) or an immediately following region (Fig. 5, element 118, i.e. arc thereof) adjacent to the 
With respect to claim 3, Maida discloses the contact unit (Fig. 6, element 146) is configured to move by weight of the contact unit (Fig. 6, elements 118A, 156, i.e. the mass of the shaft, spring constant, and the force due to gravity) from the operating time position (Fig. 5) to the stop time position (Fig. 8) below the operating time position (Fig. 5, i.e. z direction).
With respect to claim 4, Maida discloses when a direction (Fig. 6, i.e. z and x directions – arc of element 118) in which the contact portion (Fig. 6, at element 33) moves relative to the liquid ejecting portion (Fig. 6, element 32) in a state of being in contact with the liquid ejecting portion (Fig. 6, element 32) is a wiping direction (Fig. 5, i.e. about element 118), the contact unit (Fig. 6, element 146) contacts the band-like member (Fig. 6, element 110) in a wiping direction upstream region (Fig. 6, i.e. before element 118) upstream of the pressing unit (Fig. 6, element 118) in the wiping direction, in the movement region (Fig. 6, i.e. dashed line).
With respect to claim 5, Maida discloses the contact unit (Fig. 6, element 146) contacts the band-like member (Fig. 6, element 110) in a movement direction (Fig. 5, i.e. down arrow or CW arrows) upstream region (Fig. 5, i.e. before element 118)  upstream of the pressing unit (Fig. 5, element 118) in the movement direction, in the movement region (Fig. 6, i.e. dashed line).
With respect to claims 6-10, Maida discloses a liquid ejecting apparatus (Fig. 2, element 10), comprising: a liquid ejecting portion (Fig. 2, elements 32C, 32M, 32Y, 32K) configured to eject liquid (Column 6, lines 30-54); and a wiping device (Fig. 5, element 

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/22/2022